Citation Nr: 0502326	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  96-14 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee traumatic arthritis, for the period 
prior to April 8, 2002.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for postoperative residuals of a left femoral condyle 
fracture, for the period prior to April 8, 2002.  

3.  Entitlement to an evaluation in excess of 60 percent for 
residuals of a left total knee replacement, for the period on 
and subsequent to February 1, 2004.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for left peroneal nerve incomplete neuropathy.  

5.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a lumbar spine injury.

6.  Entitlement to an initial evaluation in excess of 10 
percent for major depressive disorder, for the period prior 
to August 7, 2002.  

7.  Entitlement to an evaluation in excess of 30 percent for 
major depressive disorder, for the period on and subsequent 
to August 7, 2002.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1972 to 
September 1975.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision by the No. Little Rock, Arkansas, Regional Office 
(RO), which, in part, granted service connection under 38 
U.S.C.A. § 1151 for injury sustained during VA compensated 
work therapy and assigned a 20 percent evaluation for 
postoperative residuals of a left femoral condyle fracture, 
following termination of a temporary total convalescent 
rating.  A July 1997 Travel Board hearing was held before the 
undersigned Board Member.  In December 1997, the Board 
remanded the case to the RO for additional evidentiary 
development.  

Appellant subsequently appealed an August 1998 rating 
decision, which, in part, granted secondary service 
connection and assigned 10 percent evaluations each for left 
knee traumatic arthritis and left peroneal nerve incomplete 
neuropathy, effective May 20, 1998 and February 20, 1997, 
respectively.  He subsequently appealed an April 1999 rating 
decision, which, in part, granted service connection under 38 
U.S.C.A. § 1151 (injury sustained during VA compensated work 
therapy) and assigned a 20 percent evaluation for residuals 
of a lumbar spine injury; granted secondary service 
connection and assigned a 10 percent evaluation for major 
depressive disorder, effective February 20, 1997; and denied 
a total rating based upon individual unemployability.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the disability rating appellate issues as 
those delineated on the title page of this decision.  

Although appellant requested another Travel Board hearing, 
such request was expressly withdrawn in writing in December 
2000.  In March 2001, the Board remanded the case to the RO 
for additional evidentiary development.  In January 2002, VA 
informed appellant that it had revoked his attorney's 
authority to represent VA claimants; and that he had the 
option to represent himself or choose another authorized 
representative.  It appears that appellant is representing 
himself in this case.  

By a May 2002 rating decision, a temporary total convalescent 
rating was assigned for a left total knee replacement, for 
the period from April 8 through May 31, 2002, followed by a 
100 percent schedular rating, effective June 1, 2002.  A 
November 2003 rating decision "reduced" the 100 percent 
schedular rating to 60 percent for residuals of a left total 
knee replacement, effective February 1, 2004.  It should be 
pointed out that the rating assigned for the left prosthetic 
knee joint replaced the ratings previously assigned for the 
service-connected left knee traumatic arthritis and 
postoperative residuals of a left femoral condyle fracture as 
of April 8, 2002 (the date a temporary total convalescent 
rating was initially assigned for a left total knee 
replacement, followed by the aforementioned schedular 
ratings).  

Consequently, the Board has reframed the left knee 
disabilities appellate issues as entitlement to an initial 
evaluation in excess of 10 percent for left knee traumatic 
arthritis, for the period prior to April 8, 2002; an initial 
evaluation in excess of 20 percent for postoperative 
residuals of a left femoral condyle fracture, for the period 
prior to April 8, 2002; and an evaluation in excess of 60 
percent for residuals of a left total knee replacement, for 
the period on and subsequent to February 1, 2004.  

A June 2004 rating decision granted a total rating based upon 
individual unemployability (thereby rendering that issue 
moot) and increased an evaluation for major depressive 
disorder from 10 percent to 30 percent, effective August 7, 
2002.  

Based on the aforecited procedural history, the Board has, 
accordingly, reframed the disability rating issues on appeal 
as set forth on the title page of this decision.  See also AB 
v. Brown, 6 Vet. App. 35 (1993).

The case is now ready for the Board's appellate 
determination.


FINDINGS OF FACT

1.  Appellant's left knee traumatic arthritis, for the period 
prior to April 8, 2002, was manifested primarily by painful 
motion, slight gait impairment, left knee flexion limited to 
no less than 110 degrees, and full extension.  

2.  Appellant's postoperative residuals of a left femoral 
condyle fracture, for the period prior to April 8, 2002, was 
manifested primarily by painful motion, slight gait 
impairment, and left knee instability requiring a knee brace.  
The clinical evidence did not reveal any severe ligamentous 
laxity/instability of the left knee, for that period in 
question.  

3.  Appellant's residuals of an April 8, 2002 left total knee 
replacement, for the period on and subsequent to February 1, 
2004, are manifested primarily by prosthetic left knee 
flexion limited to no less than 70 degrees, full extension, 
and painful stiffness.  There is no clinical evidence of 
subluxation, instability, dislocation, locking, or loosening 
of the prosthetic knee joint.  

4.  There are no extraordinary factors associated with the 
service-connected residuals of a left total knee replacement, 
for the period on and subsequent to February 1, 2004, 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.

5.  Appellant's left peroneal nerve incomplete neuropathy is 
manifested primarily by areas of hypalgesia/hypesthesia over 
the central aspect of the left calf, extending to the lateral 
border of the foot, including the left 4th and 5th toes.  He 
is able to walk on the left heel and toes, and has only a 
slight limp.  There is no clinical evidence of foot drop, 
droop of first phalanges of all toes, inability to dorsiflex 
the foot/proximal phalanges of toes; inability to abduct the 
foot, weakened adduction, or anesthesia covering the entire 
dorsum of foot and toes.  No more than mild incomplete 
paralysis of the left peroneal nerve has been demonstrated.  

6.  Appellant's service-connected residuals of a lumbar spine 
injury are manifested primarily by complaints of low back 
pain, no more than moderately restricted overall back motion 
with forward flexion at least 45 degrees or more, and 
radiographic evidence of discogenic disease, arthritis, and 
demonstrable vertebral body deformity.  Any incapacitating 
interverbral disc syndrome episodes have been described by 
appellant as having a total duration of approximately one 
week or less in a 12-month period.  

7.  Any lumbosacral strain or restricted overall dorsolumbar 
back motion cannot be reasonably characterized as more nearly 
severe in degree.  No severe sensory or motor impairment in 
the lower extremities or incapacitating episodes having a 
total duration of at least 4 weeks in a 12-month period 
attributable to the service-connected back disability have 
been clinically reported.

8.  Appellant's service-connected major depressive disorder, 
for the periods prior, and on and subsequent, to August 7, 
2002, has been manifested primarily by mild to moderate 
depression, sleep difficulties, and associated 
symptomatology.  He is appropriately attired, engages in 
activities of daily living, and does not exhibit bizarre 
behavior.  He is correctly oriented, and has essentially 
intact cognitive functioning, including memory.

9.  It is at least as likely as not that appellant's service-
connected major depressive disorder, for the periods prior, 
and on and subsequent, to August 7, 2002, has resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect and 
disturbances of mood.

10.  Appellant's service-connected major depressive disorder, 
for the periods prior, and on and subsequent, to August 7, 
2002, has not resulted in occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for appellant's left knee traumatic arthritis, for 
the period prior to April 8, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5010, 5260, 5261 
(2003).

2.  The criteria for an initial evaluation in excess of 20 
percent for appellant's postoperative residuals of a left 
femoral condyle fracture, for the period prior to April 8, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Code 5299-5257 (2003).

3.  The criteria for an evaluation in excess of 60 percent 
for residuals of a left total knee replacement, for the 
period on and subsequent to February 1, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.68, 4.71a, Codes 5055, 5162-5164 (2003).

4.  The criteria for an initial evaluation in excess of 10 
percent for left peroneal nerve incomplete neuropathy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.123, 4.124a, Codes 
8521, 8621 (2003).

5.  The criteria for an initial combined evaluation of 30 
percent, but no more, for the service-connected residuals of 
a lumbar spine injury, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Codes 5285, 5292, 5293, and 5295 
(effective prior to September 26, 2003) and Codes 5235, 5237, 
5242, and 5243 (effective on and subsequent to September 26, 
2003).

6.  The criteria for an initial rating of 50 percent, but no 
more, for appellant's major depressive disorder, for the 
periods prior, and on and subsequent, to August 7, 2002, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9434 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et seq., (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed as to the appellate issues.  A 
comprehensive medical history, detailed clinical findings, 
and other relevant evidence with respect to the claimed 
disabilities over the years are documented in the three 
volumes of claims folders.  VA examinations were conducted 
with respect to the claimed disabilities.  Pursuant to 
December 1997 and March 2001 Board remands, additional 
clinical records were sought and appropriate VA examinations 
were conducted.  Appellant or his then attorney also 
submitted numerous private and VA clinical records in support 
of the claims.  Said clinical records and examinations are 
sufficiently detailed and comprehensive regarding the nature 
and current severity of the service-connected disabilities at 
issue, and provide a clear picture of all relevant symptoms 
and findings.  VA psychiatric examinations were also 
conducted and include assignment of scores on the Global 
Assessment of Functioning Scale (GAF Scale), which deals with 
the degree to which an individual functions socially and 
industrially.

Additionally, appellant was issued Statements of the Case and 
Supplemental Statements of the Case, which included relevant 
laws and regulations, discussion of relevant clinical 
evidence, and a detailed explanation of the rationale for the 
adverse decisions.  

Appellant has not indicated in any written correspondence 
that there are relevant medical records pertaining to the 
appellate issues in question not currently associated with 
the claims folders.  In fact, appellant indicated in a June 
2004 letter that he had no additional evidence to submit and 
wanted the appeal expeditiously forwarded to the Board.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini), the Court held that a VCAA notice must be 
provided to a claimant prior to the initial unfavorable 
agency of original jurisdiction decision on a service-
connection claim.  In the instant case, the initial rating 
decisions on appellant's disability ratings claims in 
question were rendered prior to the VCAA and, thus, a pre-
adjudication VCAA notice could not have in fact been issued.  
Pelegrini does not contain a remedy under such facts, nor is 
an efficient or timely remedy evident to the Board under the 
circumstances here.  Additionally, VA's General Counsel 
recently held that no VCAA notice was required for 
"downstream" issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003 (Dec. 
22, 2003); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  In any event, the RO issued 
a June 2003 VCAA notice on said claims on appeal, which 
specifically advised the appellant as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claims or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).


I.  Initial Evaluations in Excess of 10 Percent Each for Left 
Knee Traumatic Arthritis and Postoperative Residuals of a 
Left Femoral Condyle Fracture, for the Period Prior to April 
8, 2002.

VA clinical records reveal that in August 1995, appellant 
sustained a left femoral condyle fracture when he fell from a 
12-foot ladder.  He underwent open reduction of the fracture 
with internal fixation.  In March 1996, he utilized a knee 
brace to provide lateral and medial stability.  The left knee 
had 0 degrees' extension and approximately 100 degrees' 
flexion.  Normal ranges of motion of the knee are 0 degrees' 
extension and 140 degrees' flexion.  38 C.F.R. § 4.71 (2003), 
Plate II.  There was pain on valgus stress and mild laxity; 
and mild laxity on varus stress.  Decreased left knee 
stability was assessed.  During a July 1997 Travel Board 
hearing, appellant testified that he fell 10 to 12 feet off a 
ladder, striking a concrete floor with full impact on the 
left foot, causing severe pain in that knee; that he required 
a knee brace to immobilize his unstable knee; and that he was 
able to ambulate between about half a block and one block.   

A February 1996 rating decision granted service connection 
under 38 U.S.C.A. § 1151, for injury sustained during VA 
compensated work therapy, and assigned a 20 percent 
evaluation for postoperative residuals of a left femoral 
condyle fracture, following termination of a temporary total 
convalescent rating.  It appears from that rating sheet that 
the evaluation was coded as analogous to Diagnostic Code 5257 
(a code for rating recurrent subluxation or lateral 
instability of the knee).  

VA clinical records reveal that in January 1998, appellant 
underwent arthroscopy of the left knee with abrasion 
chondroplasty and hardware removal from the left lateral 
distal femur.  No meniscal tears were apparent.  The anterior 
cruciate and posterior cruciate ligaments appeared intact.  
Grade III-IV chondromalcaia changes were also noted.  

On May 20, 1998 VA orthopedic examination, appellant 
complained of left knee pain at a 6-7 pain level.  He 
ambulated with a definite limp on the left lower extremity 
and utilized a cane.  He stood with the knee flexed 
approximately 10 degrees with approximately 15 degrees 
greater valgus in alignment of the left knee joint than the 
right knee.  While sitting, there was a soft end point on 
both anterior and posterior cruciate testing.  Stressing the 
knee was described as difficult and painful.  No collateral 
ligament instability was elicited.  While supine, the knees 
exhibited 0 degrees' extension and 130 degrees' flexion.  X-
rays of the left knee revealed a surgical screw in position; 
an irregularity over the lateral border of the supracondylar 
area suggestive of impaction following a fracture; patellar 
degenerative changes; and some flattening in the femur 
condylar surface in the lateral compartment.  There was some 
attenuation or softening of the anterior cruciate and 
posterior cruciate structures.  The examiner opined that 
vastus medialis atrophy would create some weakness and the 
pain would limit his ability to completely extend the knee.  
Impressions included traumatic/degenerative arthritis of the 
left knee.  

An August 1998 rating decision granted secondary service 
connection and assigned a separate 10 percent evaluation for 
left knee traumatic arthritis, effective May 20, 1998 (date 
of said VA examination).  Parenthetically, a VA General 
Council opinion held that a claimant with arthritis and 
instability of a knee may be rated separately under 
Diagnostic Code 5003 and Diagnostic Code 5257 based on 
additional disability.  See VAOPGCPREC 23-97 (July 1, 1997).  
See also VAOPGCPREC 9-98 (August 14, 1998).  

On September 1998 VA orthopedic examination, the left lower 
extremity had 25 percent diminished strength.  Appellant 
ambulated with a slight limp.  

VA clinical records reveal that in November 1998, appellant's 
left knee exhibited 0 degrees' extension and 110 degrees' 
flexion.  Appellant underwent another arthroscopy of the left 
knee for painful hardware removal.  Approximately 20 percent 
of the quadriceps tendon was incised in order for screw 
removal, and the tendon was sutured.  In January 1999, the 
left knee was fitted with an iron knee brace set at 0-45 
degrees.  

Private clinical records reveal that in November 1999, 
appellant's left knee exhibited crepitus.  Ligaments appeared 
stable and x-rays were interpreted as not showing significant 
arthritis.  Internal derangement of the knee with associated 
post-traumatic arthritis was assessed.  In February 2001, 
appellant reportedly was doing very well until a few weeks 
earlier when he experienced a sudden onset of painful 
clunking in that knee.  In April 2001, appellant underwent 
arthroscopy of the left knee with partial meniscectomy 
(anterior horn), chondroplasty of the medial femoral condyle, 
and excision of a spur at the anterior aspect of the tibia.  
On April 8, 2002, appellant underwent a left total knee 
replacement due to degenerative arthritis.  

The Board has considered the applicability of all appropriate 
rating codes in rating said service-connected disabilities 
involving left knee traumatic arthritis and postoperative 
residuals of a left femoral condyle fracture, for the period 
prior to April 8, 2002 (date of left total knee replacement).  
Traumatic arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. Part 4, Code 5003.  Limitation of 
flexion of either leg to 45 degrees will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. 
Part 4, Code 5260.  Limitation of extension of either leg to 
10 degrees will be assigned a 10 percent evaluation.  A 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees.  38 C.F.R. 
Part 4, Code 5261.

In order for appellant to be entitled to an evaluation in 
excess of 10 percent for traumatic arthritis based on 
limitation of left knee motion, flexion would have to be 
limited to 30 degrees or less or extension limited to 15 
degrees or greater.  See 38 C.F.R. § 4.71a, Codes 5260 and 
5261.  Since the pertinent clinical evidence revealed left 
knee flexion limited to no less than 110 degrees and full 
extension, the criteria for an initial evaluation in excess 
of 10 percent for left knee traumatic arthritis based on 
limitation of motion have not been met under Diagnostic Code 
5260 or 5261.  

Moderate impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 20 
percent evaluation.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  Although appellant 
apparently required a knee brace due to left knee 
instability, the pertinent clinical evidence did not reveal 
any severe ligamentous laxity/instability of the left knee, 
for the period in question.  In fact, he ambulated with only 
a slight limp.  Thus, the criteria for an initial evaluation 
in excess of 20 percent for postoperative residuals of a left 
femoral condyle fracture based on instability would not be 
warranted under Diagnostic Code 5257, for the period in 
question.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  However, Diagnostic Code 
5010 sets forth criteria that specifically include painful 
motion and associated functional loss.  Although appellant 
experienced painful left knee motion as alleged, during the 
period in question, Diagnostic Code 5010 for rating arthritis 
specifically encompasses painful motion, since a compensable 
rating thereunder for limitation of motion requires that 
"[l]imitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion (emphasis added)."  The service-
connected traumatic arthritis of the left knee obviously 
encompasses painful motion.  Thus, any painful left knee 
motion is adequately compensated for under the 10 percent 
rating for the service-connected traumatic arthritis of the 
left knee.  To assign an additional separate rating for 
painful left knee motion under 38 C.F.R. §§ 4.10, 4.40, 
and/or 4.45, would constitute pyramiding, since it would 
compensate for the same left knee pain as associated with the 
service-connected traumatic arthritis of the left knee.  See 
38 C.F.R. § 4.14 (2003) and Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  Although there is objective evidence of 
painful arthritic left knee motion, such symptoms are 
contemplated by the 10 percent evaluation assigned for that 
disability.  There is simply no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the left knee traumatic arthritis than that commensurate 
with the assigned 10 percent rating.  The regular schedular 
standards adequately compensate appellant for any adverse 
industrial impact his left knee traumatic arthritis produced.  

An evaluation in excess of 10 percent for the service-
connected left knee traumatic arthritis or in excess of 20 
percent for postoperative residuals of a left femoral condyle 
fracture, for the period prior to April 8, 2002, would not be 
warranted, since the pertinent clinical evidence did not 
reveal any severe ligamentous laxity or instability of the 
left knee, nor was left knee motion flexion limited to 30 
degrees or less or extension limited to 15 degrees or 
greater, the criteria for higher evaluations under Diagnostic 
Codes 5257, 5260, and 5261.  

The Board has considered the applicability of rating the 
service-connected left knee disabilities, for the period in 
question, under other appropriate diagnostic codes, such as 
Diagnostic Code 5256.  However, since ankylosis of the left 
knee was not clinically shown or even approximated, a higher 
rating would not be in order under Diagnostic Code 5256.

As previously explained in detail, neither of the appellant's 
service-connected left knee disabilities, for the period in 
question, met or more nearly approximated the applicable 
schedular criteria for entitlement to higher evaluations.  
Additionally, the clinical evidence did not reflect that the 
service-connected left knee disabilities, for the period in 
question, presented such an exceptional or unusual disability 
picture as to warrant consideration of an extraschedular 
evaluation, particularly since appellant was ambulatory 
without any severe gait impairment.  38 C.F.R. § 3.321(b)(1).  
Since the preponderance of the evidence is against allowance 
of these issues on appeal for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.  


II.  An Evaluation in Excess of 60 Percent for Residuals of a 
Left Total Knee Replacement, for the Period On and Subsequent 
to February 1, 2004.

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. 
4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to Diagnostic Codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  38 C.F.R. Part 4, Code 5055.

It is reiterated that on April 8, 2002, appellant underwent a 
left total knee replacement due to degenerative arthritis.  
On August 2002 VA orthopedic examination, the examiner noted 
that the claims files had been reviewed.  Appellant indicated 
that he was able to ambulate as long as an hour; that the 
total knee replacement had "helped to some degree"; and 
that he had persistent stiffness which was painful.  He 
reportedly participated in church activities, visited with 
relatives, and made short trips in vehicles and occasionally 
went to the movies.  He utilized a cane.  His complaints 
included back pain.  His medications included Percocet, taken 
4 times a day.  Clinically, there was no muscle weakness 
below the prosthetic left knee.  The left knee exhibited 0 
degrees' extension and 90 degrees' flexion with pain at 
extremes of motion.  No subluxation, instability, 
dislocation, locking, or loose knee motion was noted.  X-rays 
of the prosthetic left knee showed no evidence of loosening.  

By a May 2002 rating decision, a temporary total convalescent 
rating was assigned for a left total knee replacement, for 
the period from April 8 through May 31, 2002, followed by a 
100 percent schedular rating, effective June 1, 2002.  

On July 2003 VA orthopedic examination, appellant ambulated 
with a cane, favoring the left knee.  There was mild patellar 
tenderness on palpation, and a small amount of effusion.  The 
left knee exhibited 0 degrees' extension and 70 degrees' 
flexion with pain at 45 degrees of flexion.  There was no 
left knee subluxation or laxity.  X-rays of the prosthetic 
left knee showed no evidence of loosening/dislocation.  

A November 2003 rating decision sheet reveals that, based on 
that July 2003 VA examination report, the total schedular 
rating for the left total knee arthroplasty, which had been 
in effect for more than one year, was "reduced" to a 60 
percent evaluation, effective February 1, 2004.  
Parenthetically, the "reduction" of the aforementioned 100 
percent schedular rating was by operation of law, and 
therefore, was not a rating reduction subject to the 
provisions of 38 C.F.R. §§ 3.105 and 3.344 (2003), pertaining 
to procedural protections for rating reductions.  See 
Rossiello v. Principi, 3 Vet. App. 430 (1992).

The 60 percent evaluation for the service-connected residuals 
of a left total knee arthroplasty represents the highest 
schedular rating assignable for said disability under any 
appropriate diagnostic codes, where prosthetic joint 
replacement surgery was performed years earlier.  See Code 
5055.  Although the provisions of 38 C.F.R. §§ 4.10, 4.40, 
and 4.45, and DeLuca, relate to functional loss due to pain, 
weakness or other musculoskeletal pathology, Diagnostic Code 
5055 sets forth criteria that specifically include painful 
motion and weakness.  

The Amputation Rule states, in pertinent part: "[t]he 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed."  38 C.F.R. § 4.68.  
Amputation of a lower extremity at the middle or lower thirds 
of the thigh may be assigned a 60 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Codes 5162.  Amputation of a leg 
with defective stump and thigh amputation recommended or 
amputation not improvable by prosthesis controlled by natural 
knee action may also be assigned a 60 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Codes 5163 and 5164.  Amputation of 
a lower extremity at the upper third of the thigh warrants an 
80 percent evaluation if the point of amputation is at or 
above a point one-third of the distance from the perineum to 
the knee joint, measured from the perineum.  38 C.F.R. Part 
4, Code 5161.  Thus, assuming arguendo that the hypothetical 
elective level of the amputation is above the knee joint, a 
60 percent combined rating would be the maximum assignable 
under the "Amputation Rule" set forth in 38 C.F.R. § 4.68 
and Codes 5161, 5162-5164, since the prosthetic knee joint 
clearly does not involve the upper third of the thigh.  In 
short, since the appellant's prosthetic left knee joint 
exhibits considerable ranges of motion and does not preclude 
ambulation, although he ambulated with a cane, the service-
connected prosthetic left knee disability cannot be 
reasonably characterized as more nearly approximating, or 
equivalent to, amputation above the knee joint.

It should be pointed out that the "Amputation Rule" does 
not expressly limit its application to just schedular, versus 
extraschedular, evaluations.  However, even assuming arguendo 
that an extraschedular rating is for consideration, the 60 
percent evaluation is commensurate with the significant left 
lower extremity functioning and ambulation appellant retains.  
Additionally, no loss of use of the left lower extremity 
attributable to the service-connected disability has been 
clinically shown.  Thus, extraschedular rating is not for 
consideration, since the case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, for the aforestated reasons.  38 C.F.R. 
§ 3.321(b)(1).  Since the preponderance of the evidence is 
against allowance of this issue on appeal for the aforestated 
reasons, the benefit-of-the-doubt doctrine is inapplicable.  


III.  An Initial Evaluation in Excess of 10 Percent for Left 
Peroneal Nerve Incomplete Neuropathy.

VA clinical records reveal that in August 1995, appellant 
sustained a left femoral condyle fracture when he fell from a 
12-foot ladder.  Subsequent clinical findings included low 
back pain radiating to the left lower extremity and numbness 
of the feet.  Additionally, there was hyperesthesia over the 
left lateral knee area.  In February 1997, electrodiagnostic 
studies were interpreted as showing impaired sensation in the 
lateral aspect of the left foot (more prominent over the left 
4th and 5th toes), lower left leg, left thigh, and lateral 
aspect of the knee; and "4/5" motor strength in the left 
lower extremity secondary to low back pain.  A June 1997 
private clinical record noted very slight weakness of left 
foot dorsiflexion and plantar flexion and a diminished left 
ankle jerk.  The left calf measured one inch less [in 
circumference] than the right side. 

During a July 1997 Travel Board hearing, appellant testified 
that his left calf muscle was smaller by one inch than the 
right side.  

In July 1997, private electrodiagnostic studies were 
interpreted as showing diminished amplitude of the left 
common peroneal nerve, which was noted by the examiner to be 
without clinical significance in that it was attributed to 
extensor digitorum brevis atrophy. 

On May 20, 1998 VA orthopedic examination, appellant 
ambulated with a definite limp on the left lower extremity 
and utilized a cane.  Clinically, there was decreased volume 
of the left vastus medialis and left extensor digitorum 
brevis, with manual resistance of this group of foot muscles 
reduced somewhat to a "good" level compared to normal on 
the right side.  Sensory examination was described as 
difficult to evaluate, with a rather broad area of ill-
defined borders of hypalgesia over the lateral aspect of the 
left leg down to the foot.  The thighs and calves 
measurements were respectively equal in diameter.  The 
impressions included incomplete neuropathy involving the 
motor/cutaneous distribution of the left peroneal nerve.  The 
examiner opined that the left peroneal nerve partial 
neuropathy accounted for appellant's left leg and foot 
symptoms; and that vastus medialis atrophy would create some 
weakness and the pain would limit his ability to completely 
extend the knee.  

An August 1998 rating decision granted secondary service 
connection and assigned a 10 percent evaluation for left 
peroneal nerve incomplete neuropathy, effective February 20, 
1997.  The rating sheet indicates that the disability was 
coded under Code 8621, a code for rating neuritis of the 
peroneal nerve.  

On September 1998 VA orthopedic examination, the left lower 
extremity had 25 percent diminished strength.  Appellant 
ambulated with a slight limp.  

Private clinical records revealed that in April 2000, 
appellant had left knee and back pain, with radiating pain 
down the left leg and decreased sensation in the lateral two 
toes.  

VA clinical records reveal that in October 2000, appellant's 
left peroneal neuropathy was assessed as stable.

In April 2000, private electrodiagnostic studies were 
interpreted as showing prolonged left distal peroneal nerve 
motor latency with diminished motor amplitudes.  Mild lumbar 
radiculopathy was assessed.  Private clinical records 
revealed that in 2001, diagnoses included radiculitis of the 
lower extremities related to discogenic disruption.  

On August 2002 VA orthopedic examination, the examiner stated 
that the claims file had been reviewed.  Appellant's 
complaints included radiating low back pain down the left 
buttock and lateral thigh/leg/foot.  He indicated that if he 
walked as long as an hour, there was marked increase in pain.  
He utilized a cane.  Clinically, there was no muscle weakness 
on manual muscle evaluation below the prosthetic left knee.  
The left calf appeared slightly decreased compared to the 
right side, but the examiner noted that he was unable to 
confirm this by measurements.  Appellant was able to walk on 
his toes and heels without any foot drop.  There were 
definite areas of hypalgesia/hypesthesia over the central 
aspect of the left calf, extending to the lateral border of 
the foot (including the left 4th and 5th toes).  Appellant 
also reported a wide area of hypalgesia/hypesthesia over the 
central portion of the left thigh extending from the 
trochanter to supracondylar area.  Diagnoses included partial 
neuropathy of the left peroneal nerve; and mild lumbar 
radiculitis/radiculopathy at L5-S1 nerve root.  

Under Diagnostic Code 8521, a 40 percent evaluation requires 
complete paralysis of the external popliteal nerve (common 
peroneal), with foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  A 30 percent evaluation requires 
severe incomplete paralysis.  A 20 percent evaluation 
requires moderate incomplete paralysis.  A 10 percent 
evaluation requires mild incomplete paralysis.  Neuritis is 
evaluated under the criteria found at Diagnostic Code 8621, 
which is consistent with the criteria for evaluating 
paralysis set forth above.  Neuritis is characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, and is rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123.  The term "incomplete paralysis", with this and 
other peripheral nerve injuries, indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  Appellant has service-
connected left knee and back disabilities with left knee 
pain, lumbar radiculitis, and other associated symptomatology 
affecting the left lower extremity, and there is some overlap 
of symptoms with the service-connected left peroneal nerve 
incomplete neuropathy.  However, after considering the 
evidence, it is the Board's opinion that the negative 
evidence preponderates and indicates that appellant's 
service-connected left peroneal nerve incomplete neuropathy 
is no more than mild in severity, since it is primarily 
manifested by sensory impairment (hypesthesia/hypalgesia) 
with no more than mild muscle atrophy or decreased motor 
strength in the left lower extremity.  Electrodiagnostic 
studies have not shown that the left peroneal nerve is more 
than mildly impaired.  Additionally, appellant is able to 
walk on his heels and toes without difficulty and no foot 
drop has been clinically demonstrated.  

Appellant's left peroneal nerve incomplete neuropathy with 
left lower extremity hypesthesia/hypalgesia is more than 
adequately compensated for by the assigned 10 percent rating.  
There is simply no credible, competent evidence indicating a 
greater degree of functional loss attributable to the left 
peroneal nerve incomplete neuropathy than that commensurate 
with the assigned 10 percent rating.  

Additionally, the clinical evidence does not reflect that the 
service-connected left peroneal nerve incomplete neuropathy 
presents such an exceptional or unusual disability picture as 
to warrant consideration of an extraschedular evaluation, 
particularly since appellant is ambulatory without any foot 
drop or serious gait impairment.  38 C.F.R. § 3.321(b)(1).  
Since the preponderance of the evidence is against allowance 
of this issue on appeal for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.  


IV.  An Initial Evaluation in Excess of 20 Percent for 
Residuals of a Lumbar Spine Injury.

Appellant's service medical records reveal that in October 
1972, he complained of a back injury incurred prior to 
service.  X-rays of the lumbosacral spine were negative for 
fracture.  Although on radiographic examination in November 
1972, a history of T4-T6 pain was noted, x-rays of the 
thoracic spine were unremarkable.  In April 1975, he 
complained of low back pain radiating down the leg.  
Lumbosacral strain was assessed.  On service separation 
examination, recurrent back pain was alleged.

VA clinical records reveal that in August 1995, appellant 
sustained a left femoral condyle fracture when he fell from a 
12-foot ladder.  Subsequent clinical findings included low 
back pain radiating to the left lower extremity and numbness 
of the feet.  In February 1997, electrodiagnostic studies 
were interpreted as showing impaired sensation in the lateral 
aspect of the left foot (more prominent over the left 4th and 
5th toes), lower left leg, left thigh, and lateral aspect of 
the knee; and "4/5" motor strength in the left lower 
extremity secondary to low back pain.  A history was provided 
of chronic low back pain with radiation to the left lower 
extremity and numbness of the feet since that fall in 
question.  A June 1997 private clinical record noted very 
slight weakness of left foot dorsiflexion and plantar flexion 
and a diminished left ankle jerk.  The left calf measured one 
inch less [in circumference] than the right side.  June 1997 
written statements from a private chiropractor opined that 
appellant's spinal and knee dysfunction were the logical 
consequences of trauma and reported that he had treated 
appellant for lumbosacral strain/sprain and muscle spasms.  

During a July 1997 Travel Board hearing, appellant testified 
that he had experienced back pain since the August 1995 fall 
in question; that he had been prescribed a back brace; that 
he had experienced left foot numbness and low back muscle 
spasms; that he had been prescribed narcotics for his pain; 
and that lifting more than 25 pounds had been medically 
restricted.  

In July 1997, private electrodiagnostic studies were 
interpreted as showing no evidence from an electrophysiologic 
standpoint of lumbar radiculopathy.  A July 1997 CT scan of 
the lumbar spine was unremarkable, except for mild disk 
bulges at L3-L4 and L4-L5 levels.  

VA x-rays of the pelvis dated in September 1997 revealed, as 
an incidental finding, that there was apparent volume loss of 
T12, possibly due to compression fracture.  

On May 20, 1998 VA orthopedic examination, appellant 
ambulated with a definite limp on the left lower extremity 
and utilized a cane.  Clinically, there was decreased volume 
of the left vastus medialis and left extensor digitorum 
brevis, with manual resistance of this group of foot muscles 
reduced somewhat to a "good" level compared to normal on 
the right side.  Sensory examination was described as 
difficult to evaluate, with a rather broad area of ill-
defined borders of hypalgesia over the lateral aspect of the 
left leg down to the foot.  The thighs and calves 
measurements were respectively equal in diameter.  The 
impressions included incomplete neuropathy involving the 
motor/cutaneous distribution of the left peroneal nerve.  

On September 1998 VA orthopedic examination, appellant 
provided a history of a 1995 fall from a ladder; that he did 
not sustain a back fracture, but was treated with medication 
and physical therapy; and that he currently had constant low 
back pain with radiation down the left leg.  He was taking 
Methadone prescribed for back and knee pain and utilized a 
TENS unit, all of which provided little relief.  He had 
increased pain with all activities and with weather changes.  
He reportedly did back exercises; was restricted from lifting 
over 25 pounds; and had weakness but no numbness of the left 
leg.  He worked in a VA compensated work therapy program and 
in prosthetics; and had work absenteeism of 2-3 days per 
month due to his back condition.  Clinically, there was L3-L5 
tenderness.  The back exhibited 45 degrees' flexion, 10 
degrees' backward extension, 20 degrees' lateral flexion, and 
30 degrees' rotation, all performed to point of pain onset.  
Strength and sensation were normal.  The left lower extremity 
had 25 percent diminished strength.  Appellant ambulated with 
a slight limp.  A straight leg raising test and Babinski sign 
were negative.  X-rays of the lumbosacral spine revealed very 
minimal anterior wedging of the T12 vertebral body.  The 
impression was residuals of lumbar spine injury.  The 
examiner opined that the back problem was due to the 1995 
fall from a ladder.  

A March 1999 VA CT myelogram of the lumbosacral spine 
revealed very mild wedging at L1; a suggestion of mild 
bulging at L2 or very mild Schmorl's node formation; a very 
minor degree of concentric disc bulging at L4-L5; and a very 
small central protrusion at L5-S1 with mild facet 
degenerative changes.

An April 1999 rating decision granted service connection 
under 38 U.S.C.A. § 1151 for injury sustained during VA 
compensated work therapy and assigned a 20 percent evaluation 
for residuals of a lumbar spine injury.  That rating decision 
sheet coded that disability under Diagnostic Code 5292 (a 
code for rating limitation of motion of the lumbar spine).

Private clinical records revealed that in April 2000, 
appellant had left knee and back pain, with radiating pain 
down the left leg and decreased sensation in the lateral two 
toes.  

In April 2000, private electrodiagnostic studies were 
interpreted as showing prolonged left distal peroneal nerve 
motor latency with diminished motor amplitudes.  Mild lumbar 
radiculopathy was assessed.  

A May 2001 private MRI of the lumbar spine was interpreted as 
showing degenerative changes, very mild annular bulges at 
multiple levels, and L1 superior end-plate disc herniation.  
Private clinical records revealed that in 2001, diagnoses 
included radiculitis of the lower extremities related to 
discogenic disruption.  Epidural steroid injections 
reportedly provided appellant some back pain relief.  

On August 2002 VA orthopedic examination, the examiner stated 
that the claims file had been reviewed.  Appellant's 
complaints included radiating low back pain down the left 
buttock and lateral thigh/leg/foot.  He indicated that if he 
walked as long as an hour, there was marked increase in pain.  
He described his back pain as at a level of 6 and complained 
of a burning sensation in the leg.  His medications included 
four Percocets a day.  Appellant described episodes of back 
pain as occurring 3 to 4 times a year, requiring bed rest of 
1 to 2 days for recovery.  He reportedly participated in 
church activities, visited with relatives, and made short 
trips in vehicles and occasionally went to the movies.  He 
utilized a cane which reduced his back pain.  

Clinically, the back exhibited 60 degrees' flexion; 20 
degrees' backward extension; and 35 degrees' lateral flexion, 
bilaterally, with flexion to the right causing pain at the 
iliolumbar interval on the left.  Extremes of flexion, 
extension, and lateroflexion to the right were all painful.  
There was no muscle weakness on manual muscle evaluation 
below the prosthetic left knee.  The left calf appeared 
slightly decreased compared to the right side, but the 
examiner noted that he was unable to confirm this by 
measurements.  Appellant was able to walk on his toes and 
heels without any foot drop.  There were definite areas of 
hypalgesia/hypesthesia over the central aspect of the left 
calf, extending to the lateral border of the foot (including 
the left 4th and 5th toes).  Appellant also reported a wide 
area of hypalgesia/hypesthesia over the central portion of 
the left thigh extending from the trochanter to supracondylar 
area.  Straight leg raising was to 60 degrees, at which point 
the hamstrings tightened.  The examiner stated that lumbar 
spine x-rays had shown wedging in the L1, T11, and T12 
vertebral bodies with the total wedging effect at T12.  The 
actual lumbar spine x-ray report showed only an old, partial 
compression fracture of T12 vertebral body.  

Diagnoses included mild lumbar radiculitis/radiculopathy at 
L5-S1 nerve root; lumbar/thoracic spine condition; 
degenerative joint disease of the L5-S1 facets; L5-S1 central 
disc protrusion; wedging of the T12 vertebral body with 
degenerative changes at T11, T12, and L1; and L1 end-plate 
herniation.  The examiner stated that as far as he could 
determine, "these conditions have been attributed to the 
service-connected trauma to his left leg and back"; that 
appellant would not do well in activities requiring 
coordination because of motion range end-point pain 
restrictions (movement); and that he had painful motion 
apparently connected to the dorsolumbar disorder, which 
caused functional impairment.  

On July 2003 VA orthopedic examination, appellant ambulated 
with a cane, favoring the left knee.  

It should explained that the only back disability for which 
service connection is in effect is residuals of a lumbar 
spine injury, which the RO has coded under Diagnostic Code 
5292, a code for rating limitation of motion of the lumbar 
spine.  However, it appears that the RO has conceded that the 
service-connected residuals of a back injury include spinal 
pathology.  See, for example, the June 2004 Supplemental 
Statement of the Case, wherein the RO apparently conceded 
that it was appropriate to rate that disability under 
Diagnostic Code 5243, a code for rating intervertebral disc 
syndrome.  During the pendency of this appeal, the VA's 
rating schedule for rating the back was amended, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Under the amended regulations, spinal disabilities 
are rated in accordance with a General Rating Formula for 
Diseases and Injuries of the Spine, which encompasses 
limitation of motion and other orthopedic symptomatology.  It 
should be pointed out, however, that the revised rating 
criteria may not be applied to a claim prior to the effective 
date of the amended regulation.  See 38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC. 3-2000 (Apr. 10, 2000).  See also 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on other 
grounds by 251 F.3d 166 (Fed. Cir. 1999).  The Board will 
apply the old and the new criteria, whichever are more 
favorable, to the claim at issue.  

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected residuals of a 
low back injury.  Under the old criteria effective prior to 
September 26, 2003, moderate limitation of motion of the 
lumbar segment of the spine may be assigned a 20 percent 
evaluation.  A 40 percent evaluation required severe 
limitation of motion.  38 C.F.R. Part 4, Code 5292.  Under 
Diagnostic Code 5295, a 20 percent evaluation may be assigned 
for lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation may also be assigned if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Code 5295.

Under Diagnostic Code 5293, a 20 percent evaluation may be 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerks or 
other neurologic findings appropriate to site of the diseased 
disc, with little intermittent relief.  38 C.F.R. Part 4, 
Code 5293.  

Under Diagnostic Code 5285, residuals of fracture of a 
vertebra will be assigned a 100 percent evaluation if there 
is spinal cord involvement and the injured individual is 
bedridden or requires long leg braces.  With lesser cord 
involvement, the residuals should be rated on the basis of 
resulting definite limitation of motion and/or nerve 
paralysis.  Residuals of fracture of a vertebra warrant a 60 
percent evaluation if there is no spinal cord involvement, 
but abnormal mobility is present which requires a neck brace 
(jury mast).  In other such cases, the residuals should be 
rated on the basis of resulting definite limitation of motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of a vertebral body.  Both under ankylosis and limited 
motion, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment.  38 C.F.R. Part 4, Code 
5285.  

The new General Rating Formula for Diseases and Injuries of 
the Spine for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides, in 
pertinent part: 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease.  

A 10 percent rating may be assigned 
for forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 
degrees; or, combined range of 
motion of the thoracolumbar spine 
greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized 
tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 
50 percent or more of the height.  A 
20 percent rating may be assigned 
for forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 
degrees; or, the combined range of 
motion of the thoracolumbar spine 
not greater than 120 degrees; or, 
muscle spasm or guarding severe 
enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent 
evaluation may be assigned for 
forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent 
evaluation may be assigned for 
unfavorable ankylosis of the entire 
thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel 
or bladder impairment, separately, 
under an appropriate diagnostic 
code.

Note (2): (See also Plate V.)  For 
VA compensation purposes, normal 
forward flexion of the thoracolumbar 
spine is zero to 90 degrees, 
extension is zero to 30 degrees, 
left and right lateral flexion are 
zero to 30 degrees, and left and 
right lateral rotation are zero to 
30 degrees.  The combined range of 
motion refers to the sum of the 
range of forward flexion, extension, 
left and right lateral flexion, and 
left and right rotation.  The normal 
combined range of motion of the 
thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided 
in this note are the maximum that 
can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of 
age, body habitus, neurologic 
disease, or other factors not the 
result of disease or injury of the 
spine, the range of motion of the 
spine in a particular individual 
should be considered normal for that 
individual, even though it does not 
conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's 
assessment that the range of motion 
is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five 
degrees.

Note (5): For VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the 
entire...thoracolumbar spine is fixed 
in flexion or extension, and the 
ankylosis results in one or more of 
the following:...breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; or 
neurologic symptoms due to nerve 
root stretching.  Fixation of a 
spinal segment in neutral position 
(zero degrees) always represents 
favorable ankylosis.

In the new VA regulations effective September 26, 2003, the 
VA set out what normal ranges of back motion are as follows:  
Forward flexion of the back to 90 degrees; extension to 30 
degrees; lateroflexion to 30 degrees, bilaterally; and 
rotation to 30 degrees, bilaterally.  

Under the amended regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes Formula, either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5243, a maximum 60 percent rating may 
be assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  A 40 
percent rating requires incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 20 percent rating requires 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  NOTE 
(1):  For purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

On VA examinations dated in September 1998 and as recently as 
August 2002, forward flexion was respectively 45 degrees and 
60 degrees, backward extension was respectively 10 degrees 
and 20 degrees, lateroflexion was respectively 20 and 35 
degrees, and rotation was 30 degrees.  Thus, appellant's back 
displayed no more than moderate overall limitation of motion.  
It is the Board's opinion that the overall restricted motions 
of the back more nearly approximate a moderate degree of 
limited back motion and in particular, forward flexion was 
significantly greater than 30 degrees.  Thus, the overall 
restricted motions of the back do not meet the criteria for 
an initial evaluation in excess of the currently assigned 20 
percent under Code 5292 or the new General Rating Formula for 
Diseases and Injuries of the Spine.  An initial evaluation in 
excess of 20 percent under Code 5295 would not be warranted, 
since the severity of any lumbosacral strain on those VA 
examinations or in other clinical records cannot reasonably 
be characterized as more than moderate in degree.  Severe 
limitation of back motion or severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of the joint space, or abnormal mobility on forced motion has 
not been more nearly approximated.  

Since the clinical evidence does not reveal that the 
appellant has severe paravertebral muscle spasms, loss of 
deep tendon reflexes, severe motor weakness/sensory 
diminishment of the lower extremities, or any foot drop, and 
any incapacitating interverbral disc syndrome episodes have 
been described by appellant on August 2002 VA orthopedic 
examination as having a total duration of approximately one 
week or less in a 12-month period, an evaluation for the 
service-connected residuals of a lumbar spine injury in 
excess of 20 percent is not warranted under Diagnostic Codes 
5292, 5293, 5295, the new General Rating Formula for Diseases 
and Injuries of the Spine, or the new Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

At issue is whether an additional 10 percent evaluation for 
demonstrable deformity of a vertebral body is warranted, 
under Diagnostic Code 5285.  The overall clinical evidence 
and medical history do not reflect that the residuals of a 
lumbar spine injury resulted in any chronic spinal cord 
involvement.  On September 1998 VA orthopedic examination, x-
rays of the lumbosacral spine revealed very minimal anterior 
wedging of the T12 vertebral body and the examiner attributed 
appellant's back disability to the 1995 fall from a ladder in 
question.  Apparently, the vertebral wedging involves an 
adjacent lumbar spinal vertebral body.  However, see the NOTE 
set forth in Diagnostic Code 5285, regarding adjacent 
vertebral body rating restrictions.  With resolution of all 
reasonable doubt in appellant's favor, it is the Board's 
conclusion that an additional 10 percent evaluation for 
demonstrable deformity of a vertebral body is warranted, and 
when added to the 20 percent evaluation currently in effect 
for the service-connected residuals of a lumbar spine injury, 
computes to a combined 30 percent rating.  However, the 
disability picture in question does not more nearly 
approximate the criteria for evaluations in excess of 10 
percent, based on a demonstrable deformity of a vertebral 
body, and 20 percent, on the basis of limitation of motion, 
lumbar strain, or intervertebral disc syndrome, for the 
foregoing reasons.  38 C.F.R. § 4.7.

In deciding the low back disability rating issue herein, the 
Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca.  Although moderately restricted 
overall motion of the low back was clinically shown, 
nevertheless appellant retained significant back movement and 
function.  His low back disability has not been shown to 
preclude ambulation, bending, or other functions, albeit 
these activities were apparently limited by back pain as 
contemplated by the assigned rating.  Furthermore, his back 
pain was not described as excruciating in severity.  Any 
spinal discogenic/arthritic disease that is part of the 
service-connected residuals of a lumbar spine injury has not 
been clinically shown to result in severe sensory or motor 
impairment in the lower extremities or incapacitating 
episodes having total duration of at least four weeks in a 
12-month period.  The combined 30 percent rating awarded 
herein by the Board for the residuals of a lumbar spine 
injury (based on adding an additional 10 percent evaluation 
for vertebral body deformity to the currently assigned 20 
percent evaluation in effect) more than adequately 
compensates him for any functional impairment from that 
disability.

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected low 
back disability presents such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The record 
does not indicate that he has been frequently hospitalized 
for said back disability.  Also, it has been indicated that, 
to the extent he is not working, it is due, in part, to his 
left knee disability not solely the service-connected back 
disability.  See, in particular, an August 7, 2002 VA 
psychiatric examination report.  


V.  An Initial Evaluation in Excess of 10 Percent for Major 
Depressive Disorder, for the Period Prior to August 7, 2002; 
and an Evaluation in Excess of 30 Percent for said Disorder, 
for the Period On and Subsequent to August 7, 2002.

VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  The amended VA's Schedule for 
Rating Disabilities provides a general rating formula for 
mental disorders, including major depressive disorders 
(Diagnostic Code 9434).  A 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).  A 10 percent rating requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  38 
C.F.R. § 4.130 (effective November 7, 1996).  

With respect to the period prior to August 7, 2002, VA 
clinical records dated in the 1980's reveal that appellant 
apparently had psychiatric and alcohol-related problems prior 
to the August 1995 fall from a ladder in question.  In an 
April 1998 written statement, a VA clinical pharmacy 
specialist in psychiatry reported that in early 1995, 
appellant's depression was manifested by stable mood and he 
was functioning well at work; that after the August 1995 
injury in question, appellant's depression had worsened and 
he had experienced chronic knee and back pain; and that he 
had been unable to complete his education due to pain and 
increased depression.  

VA clinical records reveal that in April and May 1998, a 
depressive disorder was diagnosed and respective GAF scale 
scores of 48 and 53 were assigned.  It was indicated that 
appellant was working in the VA's compensated work therapy 
program.  

On September 1998 VA psychiatric examination, appellant 
reported a history of depression as a child; and that his 
initial psychiatric treatment was in the mid-1980's when he 
had undergone a divorce.  Current complaints included 
diminished appetite, sleep disturbance, depression, and 
suicidal ideation without intent.  He reported that he had 
had some problems with his fourth wife, but that they were 
"doing much better."  He was currently working in the VA's 
compensated work therapy program in prosthetics, and was 
intending to become an orthotic technician.  He spent his 
time at home watching television.  Clinically, he appeared 
casually groomed, conversed readily, maintained good eye 
contact, and speech was within normal limits as to rate and 
rhythm.  He appeared rather dysphoric.  Mood was depressed 
and affect was appropriate to content.  Thought processes and 
associations were logical and tight without confusion.  No 
gross memory impairment was apparent.  He was correctly 
oriented without hallucinations/delusions.  Insight and 
judgment were adequate.  He reported some suicidal ideation, 
but denied suicidal intent.  Moderate, recurrent major 
depressive disorder was diagnosed and a GAF scale score of 50 
was assigned.  

VA clinical records reveal that in March 1999, a GAF scale 
score of 53 was assigned.  

An April 1999 rating decision granted secondary service 
connection and assigned a 10 percent evaluation for major 
depressive disorder, effective February 20, 1997.  

VA clinical records reveal that in March 2000, it was 
reported that appellant had been prescribed methadone for 
back and knee pain and that he had been concerned about 
having a problem with taking a lot more than was prescribed.  
He was subsequently reported to have been successfully 
treated for methadone addiction.  In April 2000, he appeared 
alert and oriented.  Affect was constricted and he had a 
depressed and anxious mood.  He reportedly had experienced 
increased depression, irritability, and an inability to 
handle stress.  In June 2000, recurrent major depressive 
disorder and methadone addiction in early remission were 
diagnosed and a GAF scale score of 51 was assigned.  A 
similar GAF score was assigned in 2001.

With respect to the period on and subsequent to August 7, 
2002, on August 7, 2002 VA psychiatric examination, the 
examiner stated that the claims file had been reviewed.  
Appellant's complaints included difficulties with 
concentration, motivation, and sleep.  Appellant described 
his depression as mild to moderate and occurring daily; and 
that he had occasional suicidal ideation without intent.  He 
denied homicidal ideation.  He reported that his appetite was 
"good" with stable weight.  Appellant stated that he had 
not worked since March 2002 as a school bus inspector; that 
he left that job after having a knee replacement; that he 
wanted to work but it was difficult to do so due to his 
physical problems; that he spent his time "sitting around 
the house"; that he socialized with his father; and that he 
was a recent church volunteer in order to stay busy.  

Appellant appeared casually groomed and mildly dysphoric.  
Speech was within normal limits as to rate and rhythm.  Mood 
was mildly depressed and affect was appropriate to content.  
Thought processes and associations were logical and tight 
without confusion.  No gross memory impairment was apparent.  
He was correctly oriented without hallucinations/delusions.  
Insight and judgment were adequate.  Suicidal intent and 
homicidal ideation were denied.  A depressive disorder was 
diagnosed and a GAF scale score of 50 was assigned.  The 
examiner stated that appellant had not provided evidence that 
his depression in and of itself precluded employability.  

The evidentiary record reveals that the GAF Scale score of 50 
assigned appellant on September 1998 VA psychiatric 
examination was indicative of a severe degree of psychiatric 
impairment.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), wherein the Court explained that "GAF is a scale 
reflecting the [']psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness....[']  A 55-60 rating indicates [']moderate 
difficulty in social, occupational, or school 
functioning.[']"  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"

However, the actual September 1998 VA psychiatric examination 
report diagnosed the appellant's major depressive disorder as 
moderate.  It should be pointed out that GAF scale scores are 
not determinative of the appellate issue, but are merely 
pieces of evidence to be considered and evaluated together 
with all other material evidence of record.  The pertinent VA 
outpatient clinical records indicated that appellant's 
psychiatric symptomatology underwent occasional exacerbations 
as evidenced by GAF scale scores of 48, 51, and 53 during 
that period in question.  Significantly, however, the 
majority of those GAF scale scores were 51 or greater, 
consistent with a moderate, not severe, degree of psychiatric 
impairment during that period in question.  Additionally, the 
clinical records indicated that appellant functioned rather 
adequately, although he had some depression and associated 
symptomatology.  There was no indication of an inability to 
engage in activities of daily living.  He did not display any 
bizarre behavior.  Significantly, he engaged in VA 
compensated work therapy, and his psychiatric symptomatology 
was not described as severe in degree.  He also remained 
correctly oriented, appropriately attired, and had intact 
cognitive functioning.  

With respect to the period on and subsequent to August 7, 
2002, although the GAF Scale score of 50 assigned appellant 
on an August 7, 2002 VA psychiatric examination was 
indicative of a severe degree of psychiatric impairment, 
appellant described his depression as mild to moderate; 
stated that he had not worked since March 2002 as a school 
bus inspector due to a knee replacement, not his psychiatric 
disability; and divulged that he attempted to remain busy by 
recently becoming a church volunteer.  Clinically, he 
appeared only mildly depressed and cognitive functioning was 
unimpaired.  

With resolution of all reasonable doubt in appellant's favor, 
the Board finds that the GAF scores as well as the other 
clinical findings more nearly approximate the criteria for a 
50 percent evaluation, for the periods in question.  The 
positive evidence indicates that appellant's psychiatric 
disability results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect and disturbances of mood (some of the 
criteria for a 50 percent rating for mental illness).  Thus, 
for the aforestated reasons, the Board concludes that it is 
at least as likely as not that under the amended criteria, 
his psychiatric disability more nearly approximates the 
criteria for a 50 percent rating, for the periods in 
question.  

However, the GAF scores and the other clinical findings 
indicate that appellant's service-connected psychiatric 
disability does not result in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and hygiene 
(some of the criteria for a 70 percent rating for mental 
illness).  He has remained correctly oriented, appropriately 
attired, and has effectively functioned despite mild to 
moderate depression.  Significantly, appellant was without 
any indication of an inability to engage in activities of 
daily living; and he did not display any bizarre behavior or 
cognitive impairment.

The clinical evidence does not show that appellant's service-
connected psychiatric disability, in and of itself, presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation, 
for the aforestated reasons.  38 C.F.R. § 3.321(b)(1).  Also, 
it has been indicated that, to the extent he is not working, 
it is due, in part, to physical disorders not solely the 
service-connected psychiatric disorder.  See, in particular, 
the August 7, 2002 VA psychiatric examination report.



	(CONTINUED ON NEXT PAGE)




ORDER

An initial combined evaluation of 30 percent, but no more, 
for the service-connected residuals of a lumbar spine injury 
based on functional impairment and vertebral body deformity, 
and an initial rating of 50 percent, but no more, for major 
depressive disorder, for the periods prior, and on and 
subsequent, to August 7, 2002, are granted, subject to the 
applicable regulatory provisions governing payment of 
monetary awards.  To this extent, the appeal is allowed.  

An initial evaluation in excess of 10 percent for left knee 
traumatic arthritis, for the period prior to April 8, 2002, 
an initial evaluation in excess of 20 percent for 
postoperative residuals of a left femoral condyle fracture, 
for the period prior to April 8, 2002, an evaluation in 
excess of 60 percent for residuals of a left total knee 
replacement, for the period on and subsequent to February 1, 
2004, and an initial evaluation in excess of 10 percent for 
left peroneal nerve incomplete neuropathy are denied.  To 
this extent, the appeal is disallowed.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


